BRIAN LIAN, PH.D.                                 December 12, 2019



                      United States District Court
                        District of Massachusetts


      Securities and Exchange             )
      Commission,                         )
                    Plaintiff,            )     1:18-cv-11926-PBS
           v.                             )
      Gregory Lemelson and Lemelson       )
      Capital Management, LLC,            )
                    Defendants,           )
           and                            )
      The Amvona Fund, LP,                )
                    Relief Defendant.     )
      _________________________________




       30(b)(6) Video Deposition of VIKING THERAPEUTICS INC.
                            BRIAN LIAN, PH.D.
                          San Diego, California
                            December 12, 2019




      Reported by:
      Veronica S. Thompson
      CSR 6056, RPR, CRR, CCRR
      KEY Discovery



KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                               December 12, 2019

                                                          Page 2
                      United States District Court
                      District of Massachusetts


     Securities and Exchange             )
     Commission,                         )
                 Plaintiff,              )    1:18-cv-11926-PBS
          v.                             )
     Gregory Lemelson and Lemelson       )
     Capital Management, LLC,            )
                 Defendants,             )
          and                            )
     The Amvona Fund, LP,                )
                 Relief Defendant.       )
     _________________________________




      30(b)(6) Video Deposition of VIKING THERAPEUTICS INC.
                          BRIAN LIAN, PH.D.,
     was taken on behalf of Defendants at 600 West Broadway,
     Suite 300, San Diego, California 92101, commencing at
     11:10 AM and ending at 3:50 PM, on Thursday,
     December 12, 2019, before Veronica S. Thompson,
     CSR 6056.



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                           December 12, 2019

                                                      Page 3
                           APPEARANCES

      For Plaintiff:
           U.S. Securities and Exchange Commission
           By: Alfred A. Day, Sr. Trial Counsel
           33 Arch Street
           Boston, Massachusetts 02110
           617-573-4537
           daya@sec.gov

      For Defendants:
           Libby Hoopes
           By: Douglas A. Brooks, Esq.
           399 Boylston Street
           Boston, Massachusetts 02116
           617-338-9300
           dbrooks@libbyhoopes.com

      For Ligand Pharmaceuticals, John Higgins, and Viking
      Therapeutics:

           Cahill Gordon & Reindel LLP
           By: Sean P. Tonolli, Esq.
           By: Bradley J. Bondi, Esq.
           By: William C. McCaughey, Esq.
           1990 K Street, N.W., Suite 950
           Washington, D.C. 20006
           202-862-8900
           stonolli@cahill.com
           bbondi@cahill.com
           wmccaughey@cahill.com
      Also Present:
           Fr. Emmanuel Lemelson
      Videographer:
           Daniel Bermudez, KEY Discovery




KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                                 December 12, 2019

                                                            Page 4
                                  INDEX



     EXAMINATION                                              PAGE

     By Mr. Brooks                                              7

     Lunch recess                                              52

     By Mr. Day                                               136



                                 EXHIBITS

     NUMBER                      DESCRIPTION                  PAGE

     Exhibit 159     Subpoena to Viking Therapeutics Inc.       9

     Exhibit 160     Ligand-Viking Master License              52

                     Agreement

     Exhibit 161     06/18/14 email from Jeffrey Riedler,      94

                     SEC, to Brian Lian;

                     VKTX_0001058-0001064

     Exhibit 162     07/31/14 memo from Liang Zhao to         102

                     Ligand Pharmaceuticals;

                     LGND_0041028-0041031

     Exhibit 163     Email string ending 04/20/17 from        109

                     Steven Vertucci to Brian Lian;

                     VKTX_0000386-0000387

     Exhibit 164     Email string ending 04/08/14 from        111

                     Steve Rapattoni to Brian Lian;

                     VKTX_0000278-0000289



KEY Discovery                                           617-348-9360
Deposition Services                            WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                             December 12, 2019

                                                             Page 5
     Exhibit 165    Email string ending 05/02/14 from         119

                    Michael Morneau to Brian Lian;

                    VKTX_0000422

     Exhibit 166    Email string ending 05/08/14 from         124

                    Steve Brian Lian to Matt Foehr;

                    LGND_0074148-0074149




          FIRST REFERENCE TO PREVIOUSLY MARKED EXHIBITS

     NUMBER                                           PAGE    LINE

     Exhibit 117                                      97       23

     Exhibit 118                                      60        9

     Exhibit 119                                      108      22




KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                                December 12, 2019

                                                               Page 6
        SAN DIEGO, CALIFORNIA, DECEMBER 12, 2019, 11:10 AM

                 VIDEOGRAPHER:     We are now on the record.

     Today's date is December 12, 2019, and the time is

     11:10 AM.    This is the video deposition of Brian Lian

     being taken in the matter of SEC versus Lemelson Capital

     Management LLC pending in the United States District

     Court, District of Massachusetts.

                 We are at Aptus Court Reporting, San Diego.

     My name is Daniel Bermudez of Aptus Court Reporting

     located at 600 West Broadway, Suite 300, in San Diego,

     California 92101.

                 Will counsel please identify yourselves and

     state whom you represent.

                 MR. BROOKS:     Doug Brooks, Libby Hoopes, and I

     represent the defendants in this matter.

                 MR. DAY:   Al Day for the plaintiff, the

     Securities and Exchange Commission.

                 MR. McCAUGHEY:    William McCaughey, Cahill

     Gordon & Reindel, on behalf of Viking Therapeutics and

     the witness.

                 MR. BONDI:    Brad Bondi, Cahill Gordon &

     Reindel, on behalf of Viking Pharmaceuticals and the

     witness.

                 MR. TONOLLI:    Sean Tonolli of Cahill Gordon &



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                               December 12, 2019

                                                          Page 7
  1   Reindel on behalf of Mr. Lian and Viking Therapeutics.
  2             MR. BONDI:   Excuse me.    Viking Therapeutics.

  3             VIDEOGRAPHER:   The court reporter is Veronica

  4   Thompson, and she may now swear in the witness.

  5                          BRIAN LIAN,
  6       having been duly sworn, testified as follows:

  7                          EXAMINATION
  8   BY MR. BROOKS:

  9        Q.   Can I ask you to state your name for the
 10   record to make sure I pronounce it correctly.

 11        A.   Yes.   Brian Lian.

 12        Q.   Mr. Lian, my name is Doug Brooks.    We met

 13   briefly off the record.   I represent the defendants in

 14   this matter.

 15             Have you ever been deposed before?

 16        A.   No.

 17        Q.   Have you ever testified in any other
 18   litigation?

 19        A.   No.

 20        Q.   Just a few ground rules since you've never

 21   been deposed.
 22             You and I should do our best, and I'll do my

 23   best, not to talk over each other because it's hard for
 24   the stenographer to get it down.     All responses should



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                                December 12, 2019

                                                           Page 56
  1   met with the SEC in 2015?

  2         A.   No, not in any particular way.   My

  3   understanding of Ligand and the SEC was that something

  4   may proceed with the SEC, and that was it, but nothing,

  5   like -- beyond that.

  6         Q.   Do you recall when you first heard of

  7   Fr. Lemelson?

  8         A.   It was in the summer of 2014.

  9         Q.   Okay.    Are you aware that Fr. Lemelson wrote

 10   certain reports about Ligand?

 11         A.   I'm aware of one report that referenced

 12   Viking, and that was in July.

 13         Q.   Is that the only report of Fr. Lemelson's that

 14   you're aware of?

 15         A.   Yes.    That's the only one I know of, yeah.

 16         Q.   Okay.    Have you read that report?

 17         A.   I -- I read a SeekingAlpha summary of it.      I

 18   don't know if that was the actual report or not, but

 19   then Cahill brought a copy of portions of it.

 20              MR. TONOLLI:   Object and instruct the witness

 21   not to answer what you -- discussions with your

 22   attorneys or what documents may or may not have been

 23   shown to you.

 24   ///



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                                December 12, 2019

                                                          Page 76
  1   that it was part of the risk language.     We certainly had

  2   personnel who were skilled at execution of clinical

  3   trials.

  4        Q.   If you turn to page 17 --

  5        A.   Uh-huh.

  6        Q.   -- you'll see the bold language on that page.

  7   It begins, "We intend to rely on third parties to

  8   conduct our preclinical studies and clinical trials and

  9   perform other tasks for us."    Do you know why that

 10   language was included in the S-1?

 11        A.   Yeah.     I think that's a very standard element

 12   of the entire biotechnology industry.     The model to hire

 13   contractors to conduct preclinical and clinical work

 14   is -- it's just very standard across the industry, so --

 15        Q.   Does Ligand include dis- -- that type of

 16   disclosure in any of their public filings?

 17             MR. TONOLLI:    Objection.   Lacks foundation.

 18             MR. DAY:    Objection.

 19             THE WITNESS:    I don't know.

 20   BY MR. BROOKS:

 21        Q.   Who were the third parties being referred to

 22   in that sentence that we just read?

 23        A.   So it would be any contractor that's hired to

 24   conduct any particular assay.      So if it's a -- if it's



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                                December 12, 2019

                                                          Page 77
  1   manufacturing of drug product, it would be that
  2   manufacturer.    If it's conducting some assay -- so

  3   there's a -- I mean, it's a very large bucket of

  4   vendors.

  5        Q.    As of July 1, 2014, when this was filed, did
  6   Viking intend to conduct any preclinical studies or

  7   clinical trials in-house?
  8              MR. DAY:   Objection.

  9              THE WITNESS:   So the model of Viking, and
 10   75 percent of the industry, is to hire third parties to

 11   conduct their experiments.      We never intended to build

 12   wet labs because we have vendors that can do that much

 13   more cost effectively.    And we had discussions with

 14   them, and we were moving forward with those plans.

 15   BY MR. BROOKS:

 16        Q.    Do you remember the names of any of those

 17   vendors?
 18        A.    The names that -- sure.    The -- WuXi had

 19   manufactured drug.    Patheon had manufactured drug.

 20   Charles River Labs had done some animal testing.        Yeah,

 21   I mean, there's -- I don't know how -- very many
 22   companies had been engaged previously, yes.

 23        Q.    By whom?   Who had engaged them?
 24        A.    Metabasis, Ligand.    We were -- upon funding,



KEY Discovery                                         617-348-9360
Deposition Services                          WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                               December 12, 2019

                                                        Page 129
  1             VIDEOGRAPHER:   We're on the record at 3:30 PM.

  2   BY MR. BROOKS:

  3        Q.   Mr. Lian, have you ever spoken with any Viking

  4   investors about Fr. Lemelson?

  5        A.   No.    Not really, no.   And I'm saying that kind

  6   of vaguely that -- I -- I'm remembering on the IPO we

  7   would occasionally get questions about the report, so it

  8   was not really about a person there.

  9        Q.   All right.   Let me broaden the question.

 10             Have you ever spoken with any Viking investors

 11   about Fr. Lemelson's reports?

 12        A.   Really only to the extent of someone mentions

 13   they'd seen it, and that's about it.    Not in a -- any

 14   sort of depth.

 15        Q.   Do you believe Fr. Lemelson has caused any

 16   harm to Viking's stock price?

 17        A.   Viking was private when the first report

 18   was -- well, when the report that I'm aware of was

 19   issued.   And I don't know of the other reports or what

 20   other things have been published that would be damaging

 21   to Viking.

 22        Q.   Have you ever spoken with any Ligand investor

 23   about Fr. Lemelson or his reports?

 24        A.   Yes.   I -- it -- I may have been made aware of



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                               December 12, 2019

                                                        Page 130
  1   the initial report from someone at Ligand, but I just

  2   can't remember who flagged that to me because it was

  3   right after our test-the-waters meeting, and then maybe

  4   once, just in small talk, asked if anything ever came of

  5   that report or something like that to Matt Foehr who was

  6   on our board.

  7        Q.   What did Mr. Foehr say in response?

  8        A.   Nothing substantive that I can remember, just

  9   that the SEC may pursue some action there or something.

 10   It's just nothing -- it was kind of the small talk

 11   during a break of our board meeting.

 12        Q.   When was that board meeting?

 13        A.   Oh, I don't recall when that conversation

 14   occurred, no.

 15        Q.   Do you recall what year?

 16        A.   No, I don't actually.    No.

 17        Q.   Okay.

 18        A.   It wasn't this year.

 19        Q.   When -- do you recall reading the July 2014

 20   report that Fr. Lemelson wrote?

 21        A.   No.     I recall -- I don't think I ever read the

 22   actual report.    That SeekingAlpha story that I had

 23   was -- I don't think it was a report.    I think it was a

 24   summary of the report.    Maybe it was in there, but



KEY Discovery                                        617-348-9360
Deposition Services                         WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                              December 12, 2019

                                                       Page 131
  1   that's what I saw.

  2        Q.   What was your reaction to reading the summary

  3   of the report?

  4        A.   Well, I just thought that it was -- many items

  5   were presented as fact and they were demonstrably false.

  6   And many things that were -- technically maybe had a

  7   shade of truth were misrepresented very badly to skew an

  8   interpretation, I think, unreasonably.

  9        Q.   Did you do anything in response to having read

 10   the SeekingAlpha summary of Fr. Lemelson's July 2014

 11   report?

 12        A.   I may have forwarded it to my team and just --

 13   you know, in case somebody -- just to give them a

 14   heads-up in case somebody were to ask them about it, but

 15   that's probably as -- you know, that's really the extent

 16   of it, yeah.

 17        Q.   Did you have any follow-up discussions at all

 18   with your team about Fr. Lemelson's July 2014 report?

 19        A.   Not that I can recall.

 20        Q.   Did anyone on your team express concern over

 21   that report?

 22        A.   No, no.    I don't think -- I don't think I

 23   received any responses to the message that I sent.

 24        Q.   Were you concerned about Fr. Lemelson's



KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                                    December 12, 2019

                                                             Page 132
  1   July 2014 report?

  2           A.     I wasn't particularly because it was so poorly

  3   sort of put together.          You know, it's like somebody

  4   writing, you know, "Brian Lian has green hair."          I mean,

  5   obviously I don't, and so I'm not going to worry about

  6   that.        You know, it's just ridiculous.

  7           Q.     Have you ever heard of the accounting

  8   principle substance over form?

  9           A.     No.

 10           Q.     Were you aware that Ligand booked $28 million

 11   on its income statement as a result of the Viking IPO?

 12                  MR. DAY:   Objection.

 13                  THE WITNESS:    I don't know how Viking -- or

 14   how Ligand booked this transaction.

 15   BY MR. BROOKS:

 16           Q.     Were any products -- did any products or

 17   services change hands upon Viking's IPO?

 18                  MR. TONOLLI:    Objection.   Vague.

 19                  THE WITNESS:    Had any products or services

 20   changed hands?

 21   BY MR. BROOKS:

 22           Q.     Yeah.

 23           A.     Between whom?

 24           Q.     Between -- start with between Viking and



KEY Discovery                                              617-348-9360
Deposition Services                               WWW.KEY-DISCOVERY.COM
·1· · · · · · I, the undersigned, a Certified Shorthand

·2· Reporter of the State of California, do hereby certify:

·3· · · · · · That the foregoing proceedings were taken

·4· before me at the time and place herein set forth; that

·5· any witnesses in the foregoing proceedings, prior to

·6· testifying, were duly sworn; that a record of the

·7· proceedings was made by me using machine shorthand,

·8· which was thereafter transcribed by me; that the

·9· foregoing is a true record of the testimony given.

10· · · · · · Further, that if the foregoing pertains to the

11· original transcript of a deposition in a federal case,

12· before completion of the proceedings, review of the

13· transcript [ X ] was [· ] was not requested.

14· · · · · · I further certify I am neither financially

15· interested in the action nor a relative or employee of

16· any attorney or party to this action.

17· · · · · · In witness whereof, I have this date

18· subscribed my name.

19

20· Dated:· December 27, 2019

21

22

23
· · · · · · · ____________________________
24· · · · · · Veronica S. Thompson
· · · · · · · CSR 6056, RPR, CRR, CCRR
BRIAN LIAN, PH.D.                             December 12, 2019

                                                      Page 140
  1            DECLARATION UNDER PENALTY OF PERJURY

  2

  3   Case Name:    SEC v. Lemelson

  4   Date of Deposition:    12/12/19

  5   KEY Discovery Job

  6

  7            I, BRIAN LIAN, PH.D., hereby certify under

  8   penalty of perjury under the laws of the State of

  9   ________________ that the foregoing is true and correct.

 10            Executed this _____ day of __________________,

 11   20______, at ______________________.

 12

 13

 14                              ____________________________

 15                              BRIAN LIAN, PH.D.

 16

 17

 18

 19

 20

 21

 22

 23

 24



KEY Discovery                                      617-348-9360
Deposition Services                       WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                                   December 12, 2019

                                                           Page 141
  1                    DEPOSITION ERRATA SHEET

  2   Case Name:    SEC v. Lemelson

  3   Name of Witness:      BRIAN LIAN, PH.D.

  4   Date of Deposition:      12/12/19

  5   KEY Discovery Job

  6   Reason Codes:    1.    To clarify record.

  7                    2.    To conform to facts.

  8                    3.    To correct transcription errors.

  9

 10   Page ______ Line ______ Reason ______

 11   From _______________________ to ________________________

 12   Page ______ Line ______ Reason ______

 13   From _______________________ to ________________________

 14   Page ______ Line ______ Reason ______

 15   From _______________________ to ________________________

 16   Page ______ Line ______ Reason ______

 17   From _______________________ to ________________________

 18   Page ______ Line ______ Reason ______

 19   From _______________________ to ________________________

 20   Page ______ Line ______ Reason ______

 21   From _______________________ to ________________________

 22   Page ______ Line ______ Reason ______

 23   From _______________________ to ________________________

 24   Page ______ Line ______ Reason ______



KEY Discovery                                            617-348-9360
Deposition Services                             WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                             December 12, 2019

                                                     Page 142
  1   From _______________________ to ________________________

  2   Page ______ Line ______ Reason ______

  3   From _______________________ to ________________________

  4   Page ______ Line ______ Reason ______

  5   From _______________________ to ________________________

  6   Page ______ Line ______ Reason ______

  7   From _______________________ to ________________________

  8   Page ______ Line ______ Reason ______

  9   From _______________________ to ________________________

 10   Page ______ Line ______ Reason ______

 11   From _______________________ to ________________________

 12   Page ______ Line ______ Reason ______

 13   From _______________________ to ________________________

 14   Page ______ Line ______ Reason ______

 15   From _______________________ to ________________________

 16   Page ______ Line ______ Reason ______

 17   From _______________________ to ________________________

 18   Page ______ Line ______ Reason ______

 19   From _______________________ to ________________________

 20   Page ______ Line ______ Reason ______

 21   From _______________________ to ________________________

 22   Page ______ Line ______ Reason ______

 23   From _______________________ to ________________________

 24   ______ Subject to the above changes, I certify that the



KEY Discovery                                     617-348-9360
Deposition Services                      WWW.KEY-DISCOVERY.COM
BRIAN LIAN, PH.D.                              December 12, 2019

                                                       Page 143
  1          transcript is true and correct.

  2   ______ No changes have been made.    I certify that the

  3          transcript is true and correct.

  4

  5   ___________     __________________________________________

  6   Date            Brian Lian, Ph.D.

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24



KEY Discovery                                       617-348-9360
Deposition Services                        WWW.KEY-DISCOVERY.COM
